Citation Nr: 9908967	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-29 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1980 to August 
1992.

This appeal arises from a June 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's claim for 
the appealed issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Service connection is in effect for narcolepsy with sleep 
apnea, currently evaluated as 40 percent disabling; 
patellofemoral arthritis, right knee, currently evaluated as 
20 percent disabling; patellofemoral arthritis, left knee, 
currently evaluated as 20 percent disabling; bilateral pes 
planus, currently evaluated as 10 percent disabling; low 
tension glaucoma, currently evaluated as 10 percent 
disabling; and venereal warts, currently evaluated as 
noncompensable.  The veteran's combined service-connected 
disability rating is 70 percent.

3.  The veteran has a high school diploma with five months of 
college and employment experience as an automobile mechanic; 
he last worked in 1992, as a mechanic while on active duty.

4.  The evidence does not establish that any of the veteran's 
service connected disabilities have caused an exceptional or 
unusual disability as to render impractical the application 
of the regular rating schedule standards.

5.  The veteran's service connected disabilities are not of 
such severity as to preclude all forms of substantially 
gainful employment.





CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 C.F.R. § 3.340(a), generally, a total disability is 
considered to exist when there is present any impairment of 
mind or body, which renders it impossible for the average 
person to follow a substantially gainful occupation.  Total 
disability may or may not be permanent.  In determining 
entitlement to a total rating, neither non-service connected 
disabilities nor (advancing) age may be considered, see 38 
C.F.R. §§ 3.341(a), 4.19, but the veteran's employment 
history, education and vocational attainment, and other 
factors having a bearing on the issue are for consideration.  
See 38 C.F.R. § 4.16(b).

The objective criteria are set forth in 38 C.F.R. § 
3.340(a)(2) and provide for a total disability rating for any 
single disability or combination of disabilities (as combined 
under 38 C.F.R. § 4.25) for which the Schedule for Rating 
Disabilities prescribes a 100 percent evaluation; or where 
the requirements of 38 C.F.R. § 4.16(a) are met.  According 
to 38 C.F.R. § 4.16(a), a total rating may be assigned when 
the schedular rating is less than total, provided that, if 
there is only one disability, it is ratable at 60 percent or 
more, and that, if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more, and the veteran is 
unable to secure or follow a substantially gainful occupation 
due to these service connected disabilities.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 
this section, marginal employment generally shall be deemed 
to exist when a veteran's earned annual income does not 
exceed the amount established by the United States Department 
of Commerce, Bureau of the Census, as the poverty threshold 
for one person.  Id.  Marginal employment may also be held to 
exist, on a facts found basis (includes but is not limited to 
employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Id.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.  If the veteran fails to meet 
the percentage standards of 38 C.F.R. § 4.16(a), but the 
veteran is unemployable by reason of service connected 
disabilities, the rating board should submit the case to the 
Director, Compensation and Pension Service for extra-
schedular consideration.  See 38 C.F.R. § 4.16(b); 38 C.F.R. 
§ 3.321(b)(1).

The United States Court of Veterans Appeals has held that 
where the veteran submits a well-grounded claim for a TDIU 
rating, as he has done here, the BVA may not reject that 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 38 
C.F.R. § 4.16(a); Beaty v. Brown, 6 Vet. App. 532, 537 
(1994); Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991); Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 
(1991); cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(Board may not rely on its own unsubstantiated medical 
opinions).

Moreover, "[s]ubstantially gainful employment is 'that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides.'"  See Beaty, 
Moore, supra (quoting VA Adjudication Procedure Manual M21-1, 
pt. VI, para. 50.55(8) [now para. 7.55b(7)]).  The Court has 
determined that substantially gainful employment suggests "a 
living wage".  See Beaty, supra; Ferraro, 1 Vet. App. at 332; 
see also Moore, supra; 38 C.F.R. § 4.16(a).

A review of the veteran's claims file reveals that service 
connection has been established for narcolepsy with sleep 
apnea, currently evaluated as 40 percent disabling; 
patellofemoral arthritis, right knee, currently evaluated as 
20 percent disabling; patellofemoral arthritis, left knee, 
currently evaluated as 20 percent disabling; bilateral pes 
planus, currently evaluated as 10 percent disabling; low 
tension glaucoma, currently evaluated as 10 percent 
disabling; and venereal warts, currently evaluated as 
noncompensable.  The veteran's combined service-connected 
disability rating is 70 percent.  See 38 C.F.R. §§ 4.25, 4.26 
(requiring bilateral factor to be applied when there is 
partial disability of both knees and both feet).

Thus, service connection is in effect for two or more 
disabilities, one is ratable at 40 percent, and the 
additional disabilities bring the combined rating to 70 
percent.  Hence, the percentage requirements of § 4.16(a) 
have been met.  However, as noted above, that section also 
requires that the veteran be unable to secure or follow a 
substantially gainful occupation due to these service 
connected disabilities.  See Van Hoose, supra.  

The veteran has a high school diploma with five months of 
college, and has not been employed since his discharge from 
service in 1992.  His military occupation specialty was auto 
mechanic.  By his own statements the veteran has indicated 
that he has not attempted to find employment since his 
discharge, with the exception of taking a Postal Service 
examination, as he essentially feels no one would hire him 
due to his narcolepsy.

During a February 1997 VA examination however, which 
diagnosed narcolepsy, the examiner indicated that while the 
veteran should not work in any capacity which required the 
operation of dangerous machinery or driving (although the 
veteran indicated he had driven himself to the examination), 
he could still work in some capacity.  The most recent eye 
examination noted that visual acuity was 20/20 bilaterally, 
with no diplopia or visual field deficit, and indicated a 
diagnosis of a history of glaucoma.  There was also no 
indication in the most recent examinations of the veteran's 
bilateral knee and foot disabilities that he could not work 
due to these disabilities.  The veteran applied for Social 
Security disability benefits but he was found to be 
ineligible because of his income.

Finally, the veteran's VA Vocational Rehabilitation records, 
while indicating in April 1993 that he was interested in 
computers, reveal that, after initial testing, he has failed 
to register for any specific training, has failed to set a 
vocational goal, and has indicated that he was pursuing a 
total disability rating so he would not have to work at all.  
A counselor indicated that the veteran appeared unmotivated 
to pursue any type of vocation or employment.

The Board finds that the evidence indicates that the 
veteran's service-connected disabilities do not result in 
impairment of the mind or body which render it impossible for 
the average person to follow a substantially gainful 
occupation.  A review of the medical evidence dated in recent 
years shows no appreciable functional impairment due to 
venereal warts or glaucoma.  A recent VA eye examination 
revealed normal corrected vision and there was no indication 
of any symptomatic venereal warts.  As to the veteran's 
bilateral knee and foot disabilities, it is evident that they 
are symptomatic and productive of some functional impairment, 
including some difficulty with prolonged standing and 
walking.  However, ranges of motion of the knees were close 
to normal; pain further limits motion but it was specifically 
reported that this was not the case with repeated use.  The 
veteran's feet were found to be nontender and without 
calluses on the most recent VA compensation examination.  The 
question remains whether the veteran's narcolepsy precludes 
employment within the meaning of the cited legal authority.  
The thrust of the veteran's claim is that his frequent 
episodes of falling asleep prevent him from working.  The 
remainder of the Board's discussion will focus on this 
question.

It is evident that the veteran's narcolepsy remains 
symptomatic.  The frequency and duration of his episodes of 
falling asleep without warning, however, is not clear from 
the record.  While the Board has certainly considered the 
veteran's statements and relevant medical history on this 
matter, the fact remains that the sleep studies that have 
been performed in recent years have not revealed results 
consistent with such history.  For example, an overnight 
sleep study in April 1993 failed to reveal a significantly 
elevated apnea/hypopnea index to account for the veteran's 
severe complaints of excessive daytime somnolence.  A repeat 
study in December 1994 was reported to be very mildly 
abnormal.  It was noted that there was no hypopnea when the 
veteran was lying on his side in REM sleep, and the examiner 
again opined that the mildly abnormal sleep study was 
unlikely to explain the veteran's severe symptoms of 
excessive daytime somnolence.  Subsequent examinations and 
vocational rehabilitation records include the veteran's 
history of frequent episodes of daytime somnolence, but it 
also includes social history of bike ridding and playing 
sports, including basketball, albeit apparently less so in 
recent years.  It is also pertinent to note that the veteran 
continues to drive a car; it was specifically noted that he 
drove to a recent VA examination.  As noted above, the only 
examiner that has recently addressed the question of 
potential employment indicated that, while the veteran was 
precluded from mechanic jobs or any work involving dangerous 
equipment, he could probably work in some other capacity.  
Indeed, the VA vocational rehabilitation records on file 
indicate a capacity to work in certain fields, and it was the 
veteran who declined further vocational rehabilitation 
services.      

The Board finds that the relevant medical and vocational 
rehabilitation evidence does not show that the veteran is 
unemployable by reason of his service-connected disabilities, 
and as no evidence has been submitted indicating that his 
service-connected disabilities, standing alone, present an 
exceptional or unusual disability picture such that referral 
to the appropriate officials for consideration of an 
extraschedular evaluation is warranted, i.e., no evidence 
showing factors such as a marked interference with employment 
or frequent periods of hospitalization, due solely to the 
service-connected disabilities, as to render impractical the 
application of the regular schedular standards, referral to 
the appropriate officials for consideration under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.  See 38 C.F.R. § 3.321(b)(1); 
Fleshman v. Brown, 9 Vet. App. 406, 412 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 338-339 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
veteran's claim for entitlement to a total disability rating 
based on individual unemployability due to service connected 
disabilities must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A total rating based on individual unemployability due to 
service connected disabilities is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

